Citation Nr: 1433035	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left wrist disability.


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 16, 1978, to October 15, 1981, and from October 16, 1981, to March 18, 1986.  His second period of service is dishonorable and a bar to VA benefits.

This matter came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2011; the transcript is of record.

In September 2011, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for left wrist disability and remanded the issue on the merits.  The issue was remanded again in July 2013.  


FINDINGS OF FACT

1.  A prior left wrist fracture was noted on an October 1978 enlistment examination but the Veteran was deemed to be qualified for military service.

2.  A left wrist disability clearly and unmistakably preexisted the Veteran's active service.  

3.  The Veteran's preexisting left wrist disability was not aggravated by or during his first period of honorable active military service.

4.  A left wrist disability was not shown during the Veteran's first period of honorable active service.

5.  The Veteran's preexisting left wrist disability was aggravated by his second period of dishonorable active service, but the Veteran's second period of service is a bar to VA benefits and he is not entitled to health care benefits based on this period of service.

CONCLUSION OF LAW

A left wrist disability was not incurred in or aggravated by the Veteran's period of honorable active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Appropriate notice was issued to the Veteran in October 2007 with regard to his left wrist claim.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's service and VA treatment records and records from the Social Security Administration (SSA).  The Veteran has not identified any private treatment providers.  Pertinent to the instant appeal, the Veteran underwent a VA examination in March 2014 pertaining to the left wrist.  The Board finds that such examination report is thorough and contains sufficient information to decide the left wrist issue on appeal.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Under the relevant law, a "person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a claimant must demonstrate qualifying service and character of discharge by a preponderance of evidence).  For purposes of VA benefits, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1(d) (2012).  If the former service member did not die in service, then pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on VA as to the character of discharge.  See 38 C.F.R. § 3.12(a).

In November 1986, the RO issued an Administrative Decision.  The Veteran entered active duty on October 16, 1978.  He received an honorable discharge on April 20, 1981.  He reenlisted on April 21, 1981, for a period of five years.  He received a bad conduct discharge on March 18, 1986.  Had he not reenlisted, he would have completed his first period of obligated service on October 15, 1981.  He received a General Court Martial on February 14, 1985, for the possession and distribution of marijuana on July 30, 1984.  He was discharged from service with a bad conduct discharge, confined for 21 months and reduced to the grade of Private E-1.  Based on the facts, VA found that the Veteran's discharge from his period of service from October 16, 1981, through March 18, 1986, constitutes a bar to VA benefits, and he is not entitled to health care benefits based on this period of service.  The RO found that the Veteran is entitled to receive benefits based on his conditional period of service from October 16, 1978, through October 15, 1981.  He is entitled to health care based on this period of service.

In January 2002, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, requesting to reopen his claim of service connection for left wrist disability.  He stated that he was applying for a discharge upgrade and he planned to keep VA updated regarding his discharge upgrade status.  In June 2002, the RO sent a VCAA letter to the Veteran at the address he had provided on the VA Form 21-4138.  Such letter was returned as undeliverable.  The Veteran did not provide another address, did not contact the RO, and did not submit any evidence in support of his claim to reopen.  Thus, his claim was deemed abandoned.  38 C.F.R. § 3.158.

In June 2009, the Veteran submitted a VA Form 21-4138 in which he reported that he had turned in a request to the Army to upgrade his discharge and that he would like VA to let him know whether his discharge had been upgraded. 

In September 2011, the Board remanded the matter to obtain the Veteran's DD Form 214s, service personnel records, and 201 personnel file from his periods of service.  The RO/AMC was also instructed to contact the Veteran and request that he submit any and all documents related to his application for an upgraded discharge, and to contact the Department of the Army, the Department of the Defense, or any other appropriate agency, to determine whether the Veteran has applied for an upgraded discharge, and the status of any such request.

The Veteran's service personnel records, to include his DD Form 214 from his period of dishonorable service were associated with the claims folder.

In March 2012 during a VA telephone contact with the Veteran he indicated that he had received a letter from the Army Human Resources Command pertaining to his application for an upgrade in discharge.  He submitted a copy of the March 2012 correspondence from the Department of the Army, Army Review Boards Agency, which indicated that as his records were on loan to another agency the Army Board for Correction of Military Records (ABCMR) could not make a decision on his application.  

A copy of his February 2012 DD 149, Application for Correction of Military Records, was provided by the U.S. Army Human Resources Command but they did not have any other records pertaining to the Veteran.  

In April 2012 during a VA telephone contact with the Veteran he indicated that he was no longer going to deal with the Army review board to get his character of discharge upgraded.  

In light of the fact that the Veteran expressed his intent to discontinue any efforts to upgrade his discharge, the Veteran's period of service from October 16, 1981, through March 18, 1986, constitutes a bar to VA benefits, and he is not entitled to health care benefits based on this period of service.

With regard to the merits of the claim of service connection for left wrist disability, the Veteran asserts that his left wrist disability pre-existed service and was aggravated during his first period of service (October 16, 1978, to October 15, 1981).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c). 

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

An October 1978 examination performed for enlistment purposes reflects the Veteran's report that he sustained a left wrist fracture approximately 4 years prior in a motorcycle accident.  The examiner noted that there was no deformity and he was deemed qualified for service.  Service treatment records from his first period of service (October 16, 1978, to October 15, 1981) are negative for any complaints or treatment for left wrist disability.  Service treatment records from his second period of service (October 16, 1981, to March 18, 1986) reflect complaints and treatment for left wrist disability, to include undergoing three wrist surgical procedures.

In February 2011, the Veteran testified that he began having additional problems with his left wrist in 1979, after he had been serving for about a year.  See T. at 5.  He asserted that due to the physical strain of doing push-ups and being a heavy equipment mechanic it started to wear and tear on the wrist.  Id.  

In light of the Veteran's assertions that he began to experience wrist symptomatology during his first period of service, the Veteran was afforded a VA examination in March 2014.  

Upon review of the record, the examiner opined that based on the above available information the Veteran clearly and unmistakably had an injury and fracture of the left wrist, prior to admission to the service (pre-existed his first period of active service (October 16, 1978, to October 15, 1981).  During service he complained of pain from that pre-service injury/fracture, and in the second period of service, he did receive surgical treatment for the left wrist.  So it can be said that he did have aggravation of the preexisting left wrist condition during the second period of service as thete was no objective evidence of aggravation during the first period of service which ended in October 15, 1981.  The examiner stated that it was not possible to determine how much aggravation he had, and how much of the current symptoms of the left wrist are due to the condition he had before the service or to the aggravation he had in the second period of the service without speculation.

As detailed, while the Veteran was deemed qualified for service in October 1978, it is clear that he sustained a left wrist fracture four years prior to entry into service.  Moreover, the March 2014 VA examiner opined that the left wrist disability clearly and unmistakably preexisted the first period of active service.  Since the medical evidence reflects that the left wrist disability pre-existed the first period of service, and the Veteran is barred from receiving benefits related to the aggravation sustained during his second period of service, the question is whether the preexisting left wrist disability was aggravated by or during the first period of service.  

As noted above, the service treatment records from the first period of service are negative for any complaints and the March 2014 VA examiner opined that there was no significant evidence to support any aggravation during his first period of active service.  Such opinion leads to a finding that the Veteran's left wrist disability was not aggravated by his first period of service.  

The opinion of the March 2014 VA examiner leads to a finding that the Veteran's left wrist disability is not related to his first period of service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds that such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

A May 2011 VA outpatient evaluation pertaining to the wrist reflects the Veteran's complaints of left wrist pain and swelling and limitation of range of motion.  He sought clinical treatment for evaluation and about whether the original injury or the subsequent surgeries were responsible for his current hand symptoms.  The Veteran reported that before he joined the military he had an old left DR fracture which was causing him discomfort only during hyper extension motion.  On review of the paperwork the Veteran provided, and after examining him and the recent x-rays, the examiner felt that the Veteran was likely having some sequelae of the original injury which were contributing to his current symptoms.  The examiner felt with a reasonable amount of certainty that a significant portion of his complaints may be related to the silicone arthroplasty and resulting particulate synovitis and inflammation.  While such opinion relates his current wrist problems to treatment during his second period of service, such opinion does not establish or provide basis for a conclusion that he sustained any aggravation of the preexisting left wrist during his first period of service.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

The Board has considered the Veteran's contention that a relationship exists between his current wrist disability and symptoms experienced during his first period of service.  However, his contention is not competent evidence as the Veteran does not appear to be qualified to render opinions on medical matters.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

With regard to the contentions of the Veteran, it is acknowledged that the Veteran originally filed a claim of service connection for left wrist disability in March 1997.  In an August 1997 statement, the Veteran asserted that his left wrist condition had worsened due to treatment rendered during his second period of service.  In support of his current claim, the Veteran asserts that he began having problems with his left wrist in 1979, after he had been serving for about a year.  See T. at 5.  He asserted that due to the physical strain of doing push-ups and being a heavy equipment mechanic it started to wear and tear on the wrist.  Id.  He reasserted these contentions in a May 2014 statement.  

The Veteran is competent to attest to his symptoms experienced during service, but finds his statements and testimony of having symptoms during his first period of service to be less credible than his prior statements that his problems began as a result of treatment during his second period of service; the treatment records generated during his first period of service; and, the opinion of the VA examiner.  His statements pertaining to his first period of service are offered over two decades after separation from service and in support of his claim to reopen.  No such assertions were made with regard to his original claim of service connection.  

In any event, the Veteran is not competent to provide an opinion that his current left wrist disability was aggravated during his first period of service.  There is no evidence to support aggravation other than his unsubstantiated assertions.  Again, in light of his assertions he was afforded a VA examination who, after conducting a review of the record, concluded that there is no evidence of aggravation during his first period of service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his pre-existing left wrist disability was not aggravated during his first period of service.  

In conclusion, there is no support for a grant of service connection for left wrist disability.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

ORDER

Entitlement to service connection for left wrist disability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


